Citation Nr: 1431899	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a prostate condition and if so, whether service connection is warranted.

2.  Entitlement to service connection for a bladder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 
 
Although the RO has reopened the Veteran's claim for service connection for a prostate condition, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of those proceedings is of record.

The Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider the newly received evidence.


FINDINGS OF FACT

1.  The January 1974 rating decision denying the Veteran's claim for service connection for a prostate condition was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence submitted since January 1974, including medical records, lay statements and hearing testimony is not duplicative or cumulative of evidence previously received and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving all reasonable doubt in the Veteran's favor, his prostatitis had its onset during service.

4.  Resolving all reasonable doubt in the Veteran's favor, his bladder condition had its onset during service.


CONCLUSIONS OF LAW

1.  The unappealed January 1974 rating decision that denied the Veteran's claim for service connection for a prostate condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The Veteran's chronic prostatitis was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The Veteran's bladder condition was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for prostate and bladder disabilities.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

I.  New and Material Evidence

The Veteran's initial claim for entitlement to service connection for a prostate condition was denied in a January 1974 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a substantive appeal to the January 1974 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 1974 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record indicates that RO initially denied service connection because it found no record of a prostate condition in service.  Since the January 1974 decision, the Veteran has submitted statements from himself and his spouse relating to the recurrent prostate symptoms that the Veteran has had since service, as well as medical records indicating ongoing treatment.  As this evidence was not previously before agency decisionmakers, supports an unestablished fact necessary to substantiate the Veteran's claim and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the service connection claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

STRs show no evidence of complaint, diagnosis, or treatment of a prostate or bladder condition during service.  However, a clinical record from August 1972, the month following separation, indicates the Veteran was having difficulty urinating during service.  Treatment records from February 1973 indicate the Veteran had a 1.5 to 2 year history of problems urinating including a weak stream.  The Veteran was diagnosed at that point with prostatitis and a urethral false passage of undetermined etiology.  VA mental health treatment records from that period indicate that the urinary problems were well documented and may have been secondary to the Veteran's service-connected general anxiety disorder. 

The Veteran reports that he was subsequently diagnosed with a urinary tract obstruction which required multiple laser procedures to remove blockage.  The Veteran claims to have received treatment for prostate and urinary tract problems on a recurring basis since 1974, including surgery on his bladder.  Available treatment records from 1984 to 2010 confirm repeated treatment for prostate and urinary tract related problems.  

The Veteran's most recent VA examination confirms a diagnosis of severe frequent prostatitis, transurethral resection of the prostate and bladder neck hypertrophy status post laser surgery times four. 

The Veteran is competent to report on the onset of his symptomatology and the Board finds his testimony credible and generally supported by the medical evidence of record.  While the exact etiology of the Veteran's bladder and prostate condition is uncertain, the record indicates current diagnoses, symptoms emerging during service that led to diagnosed conditions shortly following service, and a pattern of ongoing problems and treatment ever since.  

Although the Veteran's currently diagnosed conditions are not chronic diseases listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had chronic symptoms in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331(Fed. Cir. 2006).  

Based on the above the considerations and resolving all doubt in the Veteran's favor, the Board finds that his current prostate and bladder conditions were incurred during his military service.  As such, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.



ORDER

Service connection for prostatitis is granted.

Service connection for a bladder condition is granted.



_____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


